 In the Matter of OILWELL SUPPLY COMPANYandPATTERN MAKERSLEAGUE OF NORTH AMERICA,A. F. OF L.Case No. R-4414.-Decided November 14, 1942Jurisdiction:oil-well equipment and ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to grant recognition until appropriate unit determined and certification,by the Board ; election necessary.Unit Appropriate-for CollectiveBargaining:determination of appropriate unitdependent upon election to be conducted among the pattern makers and ap-prentices, excluding the foreman, to determine whether they wished repre-sentation by craft unit, industrial unit, or neither.Mr. B. L. Rawlins,of Pittsburgh, Pa., andMr. Frank L. Wiegand,Jr.,of Oil City, Pa., for the Company.Mr. C. D. Madigan,of Cleveland, Ohio, andMr. Paul A., Gareis,of Pittsburgh, Pa., for the' Pattern Makers.}Mr. John W. Grajciar,of Sharon, Pa., for the U. S. A.Mr. Louis Cokvn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by Pattern MakersLeague of North America,A. F. of L., herein called the PatternMakers,alleging that a question affecting commerce had arisen con-cerning the representation of employees of OilWellSupply Com-pany, Oil City, Pennsylvania, herein called the Company,theNa-tional Labor Relations Board provided for an appropriate hearingupon due notice before Henry Shore,Trial Examiner.Said hear-ing was held at Franklin,Pennsylvania,on October 19, 1942.TheCompany, the Pattern Makers,and United Steelworkers of America,herein called the U.S. A., appeared,participated,and were affordedfull opportunity to be heard,to'examine and cross-examine wit-45 N. L. R. B , No. 90.607 603DECISIONS OF NATIONAL LABOR RELATIONS BOARDnesses, and to introduce evidence bearing on the issues.Duringthe course of the hearing, counsel for the Company and counsel forthe U. S. A. moved to dismiss the petition.The Trial Examinerreserved his rulings.The motions are hereby denied.During thecourse of. the hearing; counsel for the Pattern Makers moved toamend the petition.The Trial Examiner reserved his ruling.Themotion is hereby granted.' The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.On November 2 and 3, 1942, respectively, the U. S. A. and theCompany filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following:'FINDINGS OF FACTI.'THE BUSINESS OF THE COMPANYOilWell Supply Company is a New Jersey corporation and a sub-sidiary of United States Steel Corporation.The Company's principaloffices are at Dallas, Texas.We are here concerned with the' Com-pany's plant at Oil City, Pennsylvania, where it is engaged in the,manufacture of oil-well equipment and supplies and war materials.During the 12-month period ending May 31, 1942,. the Companypurchased raw materialsfor use atitsOil City plant valued in excessof $250,000, 40 percent of which was shipped to it from outside Penn-sylvania.During the same, period the Company shipped finishedproducts, valued inexcess of$200,000, from its Oil City plant to pointsoutside Pennsylvania:The Company admits that it is engaged incommerce within themeaning ofthe National Labor Relations Act.IT.THE ORGANIZATIONSINVOLVEDPattern' Makers League of North America is a labor organizationaffiliatedwith the American Federation of Labor, admitting to mem-bership employees of the Comany. '-United Steelworkers of America is a labor organization 'affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Pattern' Makers as the .ex-elusive representative of certain. of its employees until such time asthe Board determines the appropriateness of the unit claimed by thePattern Makers. 'OILWELL SUPPLY COMPANY609A statement of the Regional Directdr,-introduced into "evidence atthe hearing, indicates that the Pattern Makers represents a substan-tial number of employees in the unit urged by it to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Pattern Makers contends that all pattern makers and appren-tices at the' Oil City plant of the Company, excluding the foreman,constitute, an appropriate bargaining unit.The Company and theU. S. A. contend that all employees at the Oil City and Wilson-Snyderplants of the Company.coristitute an appropriate unit and urge thatthe petition herein be dismissed.Since March 19, 1938, the Company has entered into members-onlybargaining contracts with the U. S. A. upon a two-plant basis.TheU. S. A. contracts have been substantially identical to contracts signedbetween the U. S. A. and other subsidiaries of United States SteelCorporation.Pursuant to a consent election agreement, the Board,in September 1942, certified the U. S. A. as the exclusive representativeof all employees at the Oil City and Wilson-Snyder plants of the Com-pany.However, no bargaining between the U. S. A. and the Com-pany has begun as a result of the certification.. The Pattern Makers'petition herein was filed prior to the consent election agreement alludedto above; the Pattern Makers protested the industrial election and hasrefused to acquiesce in the certification of September 2, 1942.Allemployees claimed by the Pattern Makers are located in a single shop.With one exception, the pattern makers are engaged in wood patternmaking under their own foreman.The evidence indicates that thepattern makers constitute a clearly identifiable skilled craft possessingmany interests in common.The Pattern Makers has had members atthe Oil City plant since 1923.The Board has many times set forth theconsiderations in favor of a separate unit of pattern makers and hasfound the considerations evenly balanced with those tending to favoran industrial unit.2We find in this proceeding that the considerationsiThe Regional Director reported that the Pattern Makers presented 13 membershipapplication cards or membership roster records bearing apparently genuine signaturesof persons whose names appear on the Company's pay roll of May 1942There are 16employees on that pay roll who are in the alleged appropriate unitThe RegionalDirector further reported that the U. S. A. presented 1 membership application cardbearing the apparently genuine signature of a person whose name appears on the Com-pany's'pay roll of May 1942 in the alleged appropriate unit2 SeeMatter of Tennessee Coal, Iron and R RCo. andUnited Steel Workers of America,45 N. L. R B 423;Matter of Bendix Products Division of Bendix Aviation CorporationandPattern Makers League of North America, South Bend Association, affiliatedwith the A. F of L',39 N. L. R. B. 81.493508-43-vol. 45-39 610DECISIONS OF NATIONAL -LABOR RELATIONS BOARDare sufficiently balanced to make the desires of the pattern makers them-selves controlling in our determination of the type of unit throughwhich they should bargain.Some controversy arose at the hearing with respect to the dispositionto be made of Alfred Bartlett.The Pattern Makers contends that heshould be included in the unit.This employee is classified by the Com-pany as a metal pattern maker and he works under the supervision ofthe pattern shop foreman.We find that Bartlett is a pattern maker.An election will be held among all pattern makers and apprentices,excluding the foreman, to determine whether they wish to be repre--sented by the Pattern Makers, by the U. S. A., or by neither.On theresults of this election will depend in part the appropriate unit.If these employees select the Pattern Makers as their bargaining repre-sentative they will constitute a separate and distinct unit; if theychoosethe U. S. A. they will then constitute a part of the unit for whichthe U. S. A. is already certified.We shall, therefore, make no finaldetermination of the appropriate unit pending the election to be con-ducted among the pattern makers and apprentices.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the employees eligible to vote in the electionheretofore decided to be necessary shall be those employees who. wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations and addi-tions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by-Section 9(c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 9, of National. LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Oil Well SupplyCompany, OilCity,Pennsylvania,an election by secret ballot shallbe conducted as soon as possible,but not later than thirty(30) daysfrom the date of this Direction;under the direction and supervision ofthe Regional Director for the Sixth Region, acting--in this matter asagent for the NationalLaborRelation's Board, and subject to Article,III, Section 10, of said Rules and Regulations,among all patternmakers and apprentices of the Company at its Oil City, plant who OILWELL SUPPLY COMPANY611were 'employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, including Alfred Bartlett andemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding the foremanand employees who have since quit or been discharged for, cause, todetermine whether they desire to be represented by Pattern MakersLeague of North America, affiliated with the American Federation ofLabor, or by United Steelworkers of America, affiliated with the Con-gress of Industrial Organizations, for the purposes of collective bar-gaining, or by neither.